Department of Health

and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tob

acco Products,

Complainant

Vv.

Paul’s Supermarket, Inc.

Respondent.

Docket No. C-13-1313

FDA Docket No. F

DA-2013-H-1117

Decision No. CR3011

Date: Novem|

INITIAL DECISION AND

The Center for Tobacco Products (CTP) fi

ber 26, 2013

DEFAULT JUDGMENT

led an Administrative Complaint

(Complaint) against Respondent, Paul’s Supermarket, Inc., that alleges facts and

legal authority sufficient to justify the imp

osition of a civil money penalty of $500.

Respondent did not answer the Complaint, nor did Respondent request an

extension of time within which to file an a
judgment against Respondent and assess a

nswer. Therefore, I enter a default
civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug Ad.

ministration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent impermissibly and
repeatedly sold cigarettes to minors, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,

Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil

money penalty of $500.
On September 26, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Paul’s Supermarket, an establishment that sells tobacco
products and is located at 1002 South Aurora Street, Eldon, Missouri
65026. Complaint § 3.

e On July 21, 2011, an FDA-commissioned inspector observed a violation of
21 C.F.R. § 1140.14(a) at Respondent’s establishment when “a person
younger than 18 years of age was able to purchase a package of Marlboro
Gold Pack cigarettes . . . at approximately 12:01 PM CT.” Complaint § 12.

e¢ On October 27, 2011, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from July 21, 2011. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.14(a), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violation, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 12.

e Tom Burditt, Respondent’s Store Manager, replied to the Warning Letter
by telephone on November 4, 2011. “Mr. Burditt stated that it is
Respondent's policy to check the identification of any person under age 27
who is attempting to buy tobacco products[;] . .. Respondent would retrain
all regular employees and . . . all seasonal employees would be required to
receive retraining before being allowed to work[;] . . . [and] any employee
who is found to have sold to a minor will be subject to dismissal and . . .
any employee who fails to card someone who appears to be under 27 will
be subject to disciplinary action.” Complaint § 13.

e On February 25, 2012, FDA-commissioned inspectors documented an
additional violation of 21 C.F.R. Part 1140 at Respondent’s establishment.
The inspectors documented a violation of 21 C.F.R. § 1140.14(a) when “a
person younger than 18 years of age was able to purchase a package of
L&M cigarettes . . . at approximately 8:24 AM CT.” Complaint 4 10.

e CTP filed a civil money penalty action against Respondent on June 20,
2012, CRD Docket Number C-12-853. The civil money penalty action
concluded when the Administrative Law Judge closed the case after the
Respondent paid CTP an agreed-upon penalty. Complaint {§ 10, 11.

e On March 29, 2013, FDA-commissioned inspectors documented another
violation of 21 C.F.R. § 1140.14(a) at Respondent’s establishment when “a
person younger than 18 years of age was able to purchase a package of Pall
Mall Red cigarettes . . . at approximately 2:19 PM CT.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a twenty-one month period.
Specifically, Respondent had a violation on July 21, 2011, a violation on February
25, 2012, and a violation on March 29, 2013. Respondent’s actions on each
occasion violated the prohibition against selling cigarettes to persons younger than
18 years of age. 21 C.F.R. § 1140.14(a). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.
The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within a twenty-one month
period, 21 C.F.R. § 17.2, and CTP has requested a fine in that amount. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

